Title: From John Quincy Adams to Ward Nicholas Boylston, 26 August 1822
From: Adams, John Quincy
To: Boylston, Ward Nicholas




Dear Sir
Washington 26th August 1822.


I am quite ashamed to acknowledge at this day that I duly received both your Letters of 29th May and of 22nd July—The recess of Congress usually offers a period of some relaxation to the members of the administration but I have not been so indulged this summer. You may perhaps have some knowledge of the principal subject which has absorbed all the leisure allowed me by the ordinary current duties of my office but I will not trouble you with any particulars concerning it at present—
This affair with other circumstances has deprived me of the satisfaction of paying this year my annual visit to my Father and of availing myself of your most kind invitation to accompany him again to Princeton—I will hope it is only defferd to another season.
I was highly gratified with the extract of the letter from Mr Nicholls with which you favoured me and pray you to transmit to him my warm acknowledgments for the copy of the New Edition of his work with which he has favoured me. If you will have the goodness to cause it to be put into the Post Office address’d to me here, I think it will reach me safely.
When I had the pleasure of attending with you last year the day after Commencement, the declamations for your prizes and the meeting of the judges several observations occurred to me upon which I should have been glad to compare ideas with you as to the means of improving that institution and of promoting its object—They were however not sufficiently matured at the time nor have I since been able to give that attention to the subject which would be necessary to advise changes in that the effect of which as it is cannot fail to be good—Perhaps some regulation respecting the peices selected to be spoken would be adviseable—I should incline to think that the selection itself should be made by the judges or a Committee of them and assigned by lot to each speaker say a month before Commencement—In the selection  the character of the peices should be diversified to embrace the various classes of Oratory. The Demonstrative—Deliberative and Judicial—Prose—Rhyme—Blank verse—Dialogue and Obloquy—Dramatic Epic—Lyric—and Didactic might in this manner be intermingled so as to furnish more entertainment to the Auditory and at the same time to teach themselves the speakers themselves and their fellow students duly to discriminate in the mode of speaking appropriate to each.

I was informed that several of the young men who spoke for the prizes last year chose peices which they had already spoken at the Class Declamations—This ought perhaps not to be allowed—Nor should the same piece be spoken by two of the Candidates on the same day. The object of the institution is to promote industry and emulation and this object is counteracted by every thing which tends to make the performance an easy task.

I thought the mode of collecting the opinions of the judges as practised last year was susceptible of amendment—Perhaps it would be well to distinguish between the two first prizes—That is to make a first and a second by designation although without difference as to their value. And so of the three second prizes—I mention these ideas only for your consideration—My own opinion as to their propriety is hardly settled
Immediately after receiving your letter of 29th May I spoke to the Secretary of the Navy in behalf of Mr J Amorys son—There has been I believe since that time no appointments of Midshipmen; when there is I hope Mr Amory will receive a warrant though Mr Thompson observed to me that Massachusetts had already more than her proportion
Mrs Adams has been upwards of two months at Philadelphia whither she accompanied her brother—He has been residing several years at New Orleans and is in a very infirm state of health—He is yet there for the medical advice of Dr Physick
I address this letter to you at Princeton presuming that if you should be at Jamaica plains this commencement week it will be forwarded to you—I hope it is the last time I shall ever leave a letter from you so long unanswered, and that you will as often put me to the trial as your convenience will permit.
I pray you to present my best respects to Mrs Boylston and to believe me every faithfully yours.







